


EXHIBIT 10.1


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENTS
This Amendment to Executive Employment Agreements (the “Amendment”) is made as
of March 10, 2014, between MILLER ENERGY RESOURCES, INC., a Tennessee
Corporation (the “Company”) and DELOY MILLER, SCOTT BORUFF, DAVID VOYTICKY,
DAVID HALL AND KURT YOST (the “Executives”).
WHEREAS, the Company entered into Employment Agreements (the “Agreements”) with
each of the Executives dated as of July 29, 2013.
WHEREAS, pursuant to the Agreements, Executives are eligible to receive certain
long term incentives in the form of options to purchase shares of the Company’s
common stock (“Options”), as described more fully in the Agreements;
WHEREAS, the Company and the Executives wish to amend the terms of the
Agreements as set forth in this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.
Long Term Incentives. Notwithstanding any other term contained in any of the
Agreements, each of the Executives and the Company hereby agree that the Options
described in Sections 3(b)(iv) of each of such Executive’s respective Agreement
are hereby cancelled and will no longer be granted by the Company, whether or
not earned by each such Executive in accordance with the terms of his respective
Agreement. The Agreements are hereby amended, mutatis mutandis, to reflect the
cancellation of such grants.



2.
Ratification. All remaining sections of the Agreements are hereby ratified in
their entirety and are of full force and effect.



3.
Governing Law. This Amendment shall be construed, interpreted and enforced in
accordance with, and shall be governed by, the laws of the State of Tennessee
applicable to contracts made and to be performed wholly therein without giving
effect to principles of conflicts or choice of laws thereof.



4.
Jurisdiction. Each of the parties hereto hereby irrevocably consents and submits
to the exclusive jurisdiction of the state and federal courts located in Knox
County, Tennessee in connection with any proceeding arising out of or relating
to this Amendment or the transactions contemplated hereby and waives any
objection to venue in Knox County, Tennessee. In addition, each of the parties
hereto hereby waives trial by jury in connection with any claim or proceeding
arising out of or relating to this Amendment or the transactions contemplated
hereby.



5.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute but one and the same instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Executive
Employment Agreements as of the date first written above.


MILLER ENERGY RESOURCES, INC.
 
EXECUTIVES
 
 
 
 
 
 
By:
/s/ DELOY MILLER
 
/s/ DELOY MILLER
 
 
Deloy Miller
 
Deloy Miller, Individually
 
 
Chairman of the Board of Directors
 
 
 
 
 
 
 
 
 
 
 
/s/ SCOTT M. BORUFF
 
 
 
 
Scott M. Boruff, Individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ DAVID J. VOYTICKY
 
 
 
 
David J. Voyticky, Individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ DAVID M. HALL
 
 
 
 
David M. Hall, Individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ KURT C. YOST
 
 
 
 
Kurt C. Yost, Individually
 




2